Citation Nr: 1143571	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-08 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1968 to June 1970.  

These matters before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied claims for service connection for bilateral rotator cuff tear as secondary to basal cell carcinoma and peripheral neuropathy of the lower extremities.  

In May 2011, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file and has been reviewed.  

The issues of service connection for peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  A preponderance of the evidence is against the finding that a right shoulder disability had its clinical onset in service or is otherwise related to active duty.  

3.  A preponderance of the evidence is against the finding that a left shoulder disability had its clinical onset in service or is otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).  

2.  A left shoulder disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2007 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was given information about secondary service connection claims (a disability which is proximately due to or the result of a service-connected condition) and herbicide claims.  Also in the July 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All adequately identified and available relevant medical records have been secured.  Social Security Administration (SSA) records were obtained.  Although the Board is remanding his peripheral neuropathy claim so private neuropathy treatment records may be obtained, there is no indication that these records contain any information on the bilateral shoulder claims.  

An etiological opinion has not been obtained for the Veteran's claims.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that for disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 C.F.R. § 3.159(c)(4)(i) (2011).  

Here, while there are current diagnoses of bilateral chronic rotator cuff tear with cuff tear arthropathy, there is no true indication those disabilities are associated with service.  There is no evidence of shoulder disabilities in service.  The Veteran does not assert he had an event, injury or disease while in service.  (Transcript, p 6.)  There are no complaints referable to either disability in any of the service treatment records.  The Veteran has not indicated that he had continuity of symptomatology since his discharge.  The Veteran has proceeded on the theory that his disability is secondary to basal cell carcinoma, a disability for which he does not have service connection.  

As a result, the Board finds that a remand for a VA examination is not warranted.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2011).  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A (a)(2) (West 2002).  The Board is satisfied that the duties to notify and assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran contended in his September 2007 claim and statement that he was in Vietnam from March 1969 to February 1970.  He said he was treated for basal cell carcinoma from December 1995 to January 1996.  He also said his "shoulder condition" started in 1995 but he was treated for it from 2006 to 2007.  In a September 2007 statement to SSA regarding his symptoms, he said his shoulders ached constantly.  In November 2007, he asserted his conditions were secondary to Agent Orange exposure.  

The AOJ denied the Veteran's claims for service connection basal cell carcinoma and bilateral shoulder disability in September 2008.  The same month, the Veteran submitted a notice of disagreement only for the claims of service connection for bilateral shoulder disability and peripheral neuropathy.  In his February 2010 appeal, the Veteran said his right rotator cuff tear first occurred in 1996 or 1997.  This was ten years prior to his more recent motorcycle accident.  He said he developed skin cancer and had surgery for cancer on his left arm.  He relied on the right arm more in his job as a mason and then tore his right rotator cuff.  When his right shoulder was healing, he had to use the left shoulder at his job which caused the left shoulder rotator cuff to tear.  The Veteran felt the rotator cuff tears were due to his cancer and resulting surgery.  

At the May 2011 Board hearing, the Veteran said he understood that he was not service-connected for basal cell carcinoma and that it is not a presumptive disease.  (Transcript, p 3.)  The Veteran said he was currently receiving disability benefits because he could no longer do his job.  (Transcript, p 6.)  He acknowledged that he was never treated for a shoulder disability in service.  Id.  The Veteran's representative acknowledged and the Veteran acquiesced that he had never been treated for basal cell carcinoma or a shoulder disability in service.  

In June 2011, the Veteran submitted a statement saying his claim for bilateral shoulder disability was not withdrawn.  He understood that he was to get information "making the connection between basal cell carcinoma and Agent Orange."  The Veteran stated he was not a doctor and has not been able to find a doctor that had the requisite knowledge regarding the effects of herbicide exposure.  

Service treatment records show no treatment of, diagnoses for or symptoms of any shoulder disability.  In a June 1970 report of medical examination, clinical evaluation of the upper extremities was normal.  His skin was also normal except for a tattoo.  

A January 1995 pathology report does show a diagnosis of basal cell carcinoma.  A December 1995 record from Dr. Brown shows that he found a large basal cell carcinoma on left posterior shoulder of the Veteran.  A note indicates the Veteran saw Dr. Zitelli who performed Mohs surgery on the legions.  Dr. Zitelli's office wrote to VA in October 2007, providing a treatment summary for the Veteran.  He was last treated in January 1996.  His medical record was no longer available, but Dr. Zitelli had excised multiple basal cell carcinomas with a Mohs excision technique followed by wound repair.  The Veteran had skin cancers treated on his face, scalp and neck, and trunk.  

A November 2006 emergency room record shows the Veteran was in a motorcycle accident when he struck a deer.  He was found by medics in prone position.  He complained of right shoulder pain.  Tenderness was noted in the proximal portion of the right upper arm.  The final diagnosis was multiple traumas and a closed head injury.  In December 2006, the Veteran visited Dr. Kuruc, who noted severe pain in the right shoulder.  The shoulder was traumatized in a recent motorcycle accident.  There was almost no range of motion in the right humeral head due to severe pain.  

In January 2007, the Veteran saw Dr. Amin, who noted the Veteran was referred for a consultation.  He had pain in both shoulders for a long time.  He had more problems in the left than right.  He modified his job so he didn't have to do overhead work.  His right shoulder worsened after a motorcycle accident when a deer hit him.  The Veteran admitted this in an August 2007 statement of medical history for Dr. Amin.  He could hardly use his right shoulder.  The impression, after an examination and X-rays, was bilateral chronic rotator cuff tear with cuff tear arthropathy.  

He went to see Dr. Singh the following August.  Dr. Singh wrote in a letter that the Veteran sustained injury to his shoulders and pelvis in an accident.  He had been in physical therapy for his shoulders.  In May 2008, the Veteran received a VA examination for his diabetes mellitus claim; a physical examination revealed no abnormalities of the extremities.  

The Veteran is competent to state what he has actually experienced regarding his bilateral shoulder disability.  38 C.F.R. § 3.159(a)(2).  The Board also finds him to be candid in explaining why his claim should be granted.  Caluza v. Brown, 7 Vet. App. at 511.  However, his theory of the case does not provide for a grant of benefits.  

The Veteran believes when he underwent Mohs surgery for basal cell carcinoma on the left shoulder and he then relied too much on his right shoulder as a mason; causing him to injure the right shoulder.  Then he overcompensated for this right shoulder injury and hurt his left shoulder at work.  The Veteran believes the origin of his shoulder injuries stems from his Mohs surgery for basal cell carcinoma, which he states is the result of exposure to Agent Orange.  However, the Veteran is not service-connected for basal cell carcinoma.  He did not file a notice of disagreement to the RO decision that denied basal cell carcinoma in September 2008.  When it was explained to the Veteran again at the hearing that he was not service connected for basal cell carcinoma and that even if he had pursued that claim it is not a presumptive disease, he said he understood.  (Transcript, p 3.)  

The issue of service connection for basal cell carcinoma is clearly not before the Board.  There is no competent evidence relating basal cell carcinoma to service.  The Veteran's claim that basal cell carcinoma is related to his presumed Agent Orange exposure in service is not competent evidence since he is not shown to have the medical expertise to determine the etiology of skin cancers.  The National Academy of Sciences (NAS) and the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Vietnam during the Vietnam era is not warranted for certain enumerated disorders including non melanoma skin cancer (basal and squamous cell) and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange: Update 2008 (Update 2008), 75 Fed. Reg. 81332-35 (Dec. 27, 2010).  Regardless, service connection for basal cell carcinoma is not an issue before the Board.  

Despite the flawed theory, the Board has considered all evidence to determine if the claim may be granted on a direct basis.  The Board finds service connection for a right and/or left shoulder disability is not warranted.  There is no competent or lay evidence in the file showing that incurrence or aggravation of either shoulder disability in service.  38 C.F.R. § 3.303(d).  The Veteran has not alleged that he served in combat.  38 U.S.C.A. § 1154(b) (West 2002).  The reasonable doubt rule is not for application and the claim is denied.  


ORDER

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a left shoulder disability is denied.  


REMAND

Records from Dr. Singh are in the claims folder and in October 2007 SSA received additional records from Dr. Singh (all SSA records have been associated with the file).  

At a May 2011 Board hearing, the Veteran indicated treatment by Dr. Singh on a couple of occasions since 2006/2007.  Subsequent to the hearing the Veteran submitted the February 2010 EMG/nerve conduction study and other records related to his treatment by Dr. Singh.  It appears that all of Dr. Singh's records have been obtained.  

Evidence shows that the Veteran initially denied peripheral neuropathy symptoms after a November 2006 motorcycle accident.  He denied numbness or tingling in the extremities and appeared neurovascularly intact.  In January 2007, a record from Dr. Amin shows he complained of numbness in his legs.  He had a work up with an MRI; it showed mild degenerative changes, degenerative disc disease with mild loss of height and bulging annulus at L1-2.  He also had mild bulging at L2-3.  

In August 2007, Dr. Singh completed an EMG and a nerve conduction study on the lower extremities.  The result was very mild and nonspecific findings.  There was no evidence of neuropathy, myopathy, or radiculopathy.  Dr. Singh explained in a September 2007 letter the Veteran had sustained injury to his shoulders and pelvis in the motorcycle accident.  He had no physical therapy for his back.  His past MRI findings were noted, as well as the fact that he was a diabetic.  On physical examination, he had subjective loss of sensation in the lateral cutaneous nerve of the thigh distribution bilaterally.  The EMG showing no radiculopathy or myopathy was also noted.  The assessment was bilateral meralgia paresthetica secondary to the motor vehicle accident.  He was advised to start physical therapy.  

In a follow up the next month, Dr. Singh found he was doing better and halfway through therapy.  He still had decreased sensation of the lateral cutaneous of the thighs.  The diagnosis was lumbar spine spondylosis.  

At the May 2008 VA examination, no peripheral or diabetic neuropathy was found.  He had no clinical symptoms.  His laboratory results showed he was within normal limits.  He had a normal gait.  A peripheral nerve examination and monofilament revealed sensate ability to the upper and lower extremities.  His reflexes were intact.  

Dr. Singh wrote a letter to Dr. Kuruc in February 2010 stating the Veteran still complained of numbness in his thighs and tingling in his feet and thighs.  She again noted he was diabetic.  His thighs would "go to sleep" and his feet burned and tingled.  On examination, findings were normal except for decreased sensation pinprick in glove and stocking distribution.  The diagnosis was neuropathy.  Dr. Singh explained the findings were more suggestive of lumbosacral spondylosis but said: "please note that small fiber sensory neuropathy cannot be detected on this EMG and nerve conduction study."  The February 2010 EMG and nerve conduction study stated that findings were suggestive of left L5-S1 radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment (including Dr. Singh if appropriate) received for peripheral neuropathy of the lower extremities that is not already of record.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

2.  After the above development is completed, schedule the Veteran for a VA neurology examination to determine the nature and etiology of any lower extremity peripheral neuropathy or meralgia paresthetica.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  

The examiner should reference evidence summarized above, including Dr. Singh's records.  

First, the examiner should determine whether it is likely, unlikely or at least as likely as not that any current neurological disability is caused or aggravated by the service-connected diabetes mellitus.  All opinions and conclusions expressed must be supported by a complete rationale.  

Next, if the examiner finds the neurological disability is aggravated by diabetes mellitus the examiner should specify what permanent, measurable increase in severity of the neurological disability is due to the diabetes mellitus.  The examiner should identify the baseline level of disability (prior to aggravation) and the permanent, measurable increase in the severity of the disability attributable to the service-connected diabetes mellitus.  

2.  Re-adjudicate the claims for service connection for bilateral lower extremity peripheral neuropathy.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


